[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 97-1129 

                      MELVIN A. BROWN,

                    Plaintiff, Appellant,

                             v.

           COMMONWEALTH OF MASSACHUSETTS, ET AL.,

                   Defendants, Appellees.
                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Michael A. Ponsor, U.S. District Judge]

                                        

                           Before

                   Boudin, Stahl and Lynch,
                       Circuit Judges.

                                        

Melvin A. Brown on brief pro se.
Scott                    Harshbarger, Attorney General, and    H.                                                             Gregory                                                                      Williams,
Assistant Attorney General, on brief for appellees Commonwealth of
Massachusetts, Supreme Judicial Court, Appeals Court, Appellate Tax
Board, Chicopee District Court Small Claims Division, and William Weld,
a natural person, as Governor of the Commonwealth of Massachusetts.
William                       J.  O'Grady, Associate City Solicitor, Chicopee Law
Department, on brief for appellee City of Chicopee (City of Chicopee
Board of Sewer Commissioners, and Board of Water Commissioners).

                                        

                       August 5, 1997
                                        

          Per                            Curiam. Plaintiff-appellant Melvin A. Brown

appeals pro  se from the dismissal of a 42 U.S.C. S 1983

complaint alleging denial of equal protection and deprivation

of property without due process of law. Having carefully

reviewed the record and the parties' briefs, we are persuaded

the decision below should be affirmed essentially for the

reasons stated in the magistrate's report and recommendation

dated December 10, 1996. We add simply that appellant has

waived any substantive due process argument based on his

failure to raise the issue in the district court.

          Affirmed.

                             -2-